Title: To George Washington from Timothy Pickering, 26 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 26. 1796
        
        In the letter with which you honored me, bearing date the 27th of June, your expressed your approbation of John Davis, the late Comptroller, to be appointed to the office of District Attorney of Massachusetts, provided his professional knowledge (of which you had no correct information) should be deemed adequate to the discharge of its duties, and he would place himself in a situation to render them conveniently to the public.
        I was hence induced to write to Stephen Higginson, Esqr. of

Boston, a private letter, requesting him, by enquiring among gentlemen of law-knowledge, to ascertain Mr Davis’s professional talents. Mr Higginson’s answer I received yesterday, and have now the honor to inclose. I also wrote to a nephew of mine in Boston for the same information; and his answer corresponds with Mr Higginson’s. Both being so decidedly in favour of Mr Davis, I have this day transmitted to him his commission; it appearing to the Secretary of the Treasury & to me, upon comparing your letters to us, that you desired no delay in the commissioning of Mr Davis, when we should be satisfied of his professional abilities. With the highest respect I am, sir, your most obt servant
        
          Timothy Pickering
        
      